Exhibit 10.1

 

EXECUTION COPY

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into this 6th day of
July, 2010, between Activision Publishing, Inc. (the “Employer”), a subsidiary
of Activision Blizzard, Inc. (“Activision Blizzard” and, together with its
subsidiaries, the “Activision Blizzard Group”), and Eric Hirshberg (“you”).

 

RECITAL

 

The Employer desires to employ you, and you desire to be so employed by the
Employer, on the terms and subject to the conditions set forth in this
Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual promises set
forth in this Agreement, the Employer and you hereby agree as follows:

 

1.             Term of Employment

 

(a)           The term of your employment under this Agreement (the “Term”)
shall commence on September 1, 2010 (the “Effective Date”) and shall end on
December 31, 2015 (the “Expiration Date”) (or such earlier date on which your
employment is terminated under Section 9).  Except as set forth in
Section 11(s), upon the Expiration Date (or such earlier date on which your
employment is terminated) all obligations and rights under this Agreement shall
immediately lapse.

 

(b)           You and the Employer each agree to provide the other with at least
six (6) months notice of any intent not to continue your employment following
the Expiration Date.   If your employment continues beyond the Expiration Date,
you shall be an at-will employee whose employment may be terminated by either
party to this Agreement at any time for any reason.

 

2.             Compensation

 

(a)           Subject to the provisions of this Agreement, in full consideration
for all rights and services provided by you under this Agreement you shall
receive only the compensation set forth in this Section 2 and in Section 10
below.

 

(b)           Commencing on the Effective Date, you shall receive an annual base
salary (“Base Salary”) of $750,000.00, which shall be paid in accordance with
the Employer’s payroll policies.  Your Base Salary shall be reviewed
periodically and may be increased at any time by an amount determined by the
Employer, in its sole and absolute discretion, subject to the last sentence of
this Section 2(b).  The Employer’s regular periodic review of executive base
salaries usually occurs in the first quarter of each calendar year.  Beginning
at such review in 2011, and continuing at each such annual review thereafter
during the Term, your cumulative Base Salary increases shall not be less than 5%
per annum, pro rated for 2010 and for every other period not equal to one year,
from the Effective Date.

 

--------------------------------------------------------------------------------


 

(c)           (i) You may be eligible to receive an annual discretionary bonus
(the “Annual Bonus”), including for the portion of 2010 occurring after the
Effective Date.  Your target Annual Bonus for each calendar year will be one
hundred percent (100%) of your Base Salary (prorated for 2010).  In all
instances, the actual amount of the Annual Bonus, if any, shall be determined by
the Employer, in its sole and absolute discretion, and may be based on, among
other things, the portion of the year falling in the Term, your overall
performance and the performance of the Employer, Activision Blizzard and the
Activision Blizzard Group.  The Annual Bonus, if any, will be paid at the same
time bonuses for that year are generally paid to other executives, but in no
event earlier than the first day of the first month, or later than the 15th day
of the third month, of the year following the year to which the Annual Bonus
relates.  Except as otherwise set forth herein, you must remain continuously
employed by the Activision Blizzard Group through the date on which an Annual
Bonus, if any, is paid to be eligible to receive such Annual Bonus.

 

(ii)  If you (x) meet your AOP Targets (as defined below) for a calendar year,
(y) do not receive notice prior March 1 of the immediately following year that
you will receive an Annual Bonus equal to at least the target amount of your
Annual Bonus for such year, and (z) notify the Employer of your voluntary
resignation of employment with the Employer not later than March 8 of such
immediately following year, then you shall receive an amount equal to the
greater of (x) the excess of: (I) the sum of (your starting Base Salary plus
your starting target Annual Bonus plus half of the amount of your Sign-On Bonus)
multiplied by 3.8 (the “Formula Amount”), over (II) your Modified Earned
Compensation (as defined below) as of your Termination Date and (y) the Base
Salary that would have been required to be paid for the remainder of the Term,
in a lump sum not later than March 15 of such immediately following year.  The
annual operating plan objectives for the Company are determined by the Board of
Directors in conjunction with management, and, as used in this Agreement, the
term “AOP Targets” means the annual operating plan objectives established for
you by the Chief Executive Officer and approved by the Board of Directors and
the Compensation Committee of the Board of Directors.  During the course of
determining the annual operating plan objectives, you will have the opportunity
to provide your comments and input to management regarding these objectives. 
Your AOP Targets will reflect your position, including any change in your
position (mid-year or otherwise), and other relevant facts and circumstances. 
As used in this Agreement, the term “Modified Earned Compensation” means your
Earned Compensation as of the applicable measuring date (as defined below) but
taking into account only $1 million of the Sign-On Bonus.

 

(d)         Subject to the approval of the Compensation Committee of the Board
of Directors of Activision Blizzard (the “Compensation Committee”), Activision
Blizzard will grant to you a non-qualified stock option to purchase 350,000
shares of Activision Blizzard’s common stock (the “Option”), 540,000 restricted
share units (“RSUs”), and 300,000 performance share units, which represent the
conditional right to receive shares of Activision Blizzard’s common stock (the
“Performance Share Units” and collectively with the Option and RSUs, the “Equity
Awards”).

 

(i)            The Option will vest in five equal annual installments commencing
on the first anniversary of the Effective Date.  The Spread (as defined below)
will be determined as of the earlier to occur of (1) the Expiration Date or
(2) your Termination Date (such earlier date, the “Exercise Date”).  To the
extent not vested on the Exercise Date, the Option shall be forfeited and

 

2

--------------------------------------------------------------------------------


 

cancelled.  Subject to Section 10(e), the amount of Spread attributable to the
vested portion of the Option shall be paid after, but not more than 30 days
after, the Exercise Date.  Settlement may be in cash or shares of Activision
Blizzard common stock, at the discretion of the Employer.  If settlement is in
cash, interest shall be credited at 120% of the short-term applicable federal
rate determined pursuant to Section 7872 of the Code, compounded annually from
the Exercise Date through the date of payment.  For these purposes “Spread”
shall mean the excess of the aggregate Fair Market Value (as defined by the
Compensation Committee, “Fair Market Value”) of the shares subject to the Option
over the aggregate exercise price of the Option, on the Exercise Date.

 

(ii)           One-fifth of the RSUs will vest on the day prior to each
anniversary of the first five anniversaries of the Effective Date, subject to
your remaining employed by the Activision Blizzard Group through such vesting
date.

 

(iii)          The Performance Share Units will vest in equal installments on
each of March 15, 2012, March 15, 2013, March 15, 2014, March 15, 2015, and
March 10, 2016 if (and only if) your AOP Targets for that fiscal year are
achieved, and subject to your remaining employed by Activision Blizzard Group
through such vesting date.  Shares of Activision Blizzard common stock earned
upon the vesting of Performance Share Units will be delivered to you on the
earlier to occur of (x) March 10, 2016 and (y) five days after your Termination
Date.

 

You acknowledge that the grant of Equity Awards pursuant to this Section 2(d) is
expressly conditioned upon approval by the Compensation Committee, and that the
Compensation Committee has discretion to approve or disapprove the grants and/or
to determine and make modifications to the terms of the grants.  The Equity
Awards shall be subject to all terms of the equity incentive plan pursuant to
which they are granted (the “Incentive Plan”) and the award agreement pursuant
to which they are granted.  In the event of a conflict between this Agreement
and the terms of the Incentive Plan or award agreements, the Incentive Plan or
the award agreements, as applicable, shall govern.

 

(e)           Within three weeks of the Effective Date, the Employer will
provide you with a sign on bonus to compensate you for the bonus earned and owed
to you by your current employer (the “Sign-On Bonus”) in the amount of
$2,000,000.00 (less applicable taxes and withholdings), provided that this bonus
will only be earned and payable if you commence employment with the Employer on
the Effective Date.

 

(f)            If your employment with the Employer has not terminated prior to,
and does not terminate on, the Expiration Date, and you have achieved your AOP
Targets for at least four of the five fiscal years commencing after the
Effective Date and terminating on or prior to the Expiration Date, then you
shall be entitled to receive an amount equal to the excess of: (I) two times the
Formula Amount, over (II) your Earned Compensation as of the Expiration Date. 
Such amount shall be paid in 2016 and not later than March 15, 2016.  The term
“Earned Compensation” means, as of the Expiration Date or the Termination Date,
as applicable, the amount of all payments and the value of all benefits
provided, or to be provided, to you or your designee in consideration for your
services for the Employer through the earlier of the

 

3

--------------------------------------------------------------------------------


 

Termination Date or the Expiration Date, including without limitation any amount
payable pursuant to Section 10 hereof.  Except as hereinafter provided, such
amount and value shall be determined as of the Termination Date or the
Expiration Date, as applicable.  In regard to Equity Awards, the Earned
Compensation related to (x) the Option will be the Spread; (y) the RSUs will be
based on the Fair Market Value of shares of stock at the time that they vest;
and (z) the Performance Share Units will be based on the Fair Market Value of
the shares of stock at the time they are delivered to you.  In regard to your
participation in a 401(k) or similar deferred compensation plan, the Earned
Compensation will be the amounts credited to your account (and for purposes of
clarity, employee contributions will not be double-counted, nor shall any other
consideration).

 

3.             Title; Location

 

During the Term, you shall serve as Chief Executive Officer of Activision
Publishing, Inc.  However, you agree that after the Term shall have commenced
and following discussion with the chief executive officer of Activision Blizzard
about a change, you may instead be assigned to serve in such other C-level
executive position with Activision Blizzard as the chief executive officer of
Activision Blizzard shall determine.  Your principal place of business initially
shall be the Employer’s headquarters in Santa Monica, California; provided,
however, that you acknowledge and agree that you may be required to travel from
time to time for business reasons.

 

4.             Duties

 

You shall report directly to the Chief Operating Officer of Activision Blizzard
(or such other executive of Activision Blizzard as may be determined from time
to time by it in its sole and absolute discretion) and shall have such duties
commensurate with your position as may be assigned to you from time to time by
the Chief Executive Officer or Chief Operating Officer of Activision Blizzard
(or, as applicable, such other executive designated by the Employer).  You are
also required to read, review and observe all of the Activision Blizzard Group’s
policies, procedures, rules and regulations in effect from time to time during
the Term that apply to employees of the Employer, including, without limitation,
the Code of Business Conduct and Ethics, as amended from time to time.  You
shall devote your full-time working time to the performance of your duties
hereunder, shall faithfully serve the Employer, shall in all respects conform to
and comply with the lawful directions and instructions given to you by the Chief
Operating Officer of Activision Blizzard (or such other executive of the
Activision Blizzard Group as may be determined from time to time by the Employer
in its sole and absolute discretion) and shall use your best efforts to promote
and serve the interests of the Activision Blizzard Group.  Further, you shall at
all times place the Employer’s interests above your own, not take any actions
that would conflict with the Employer’s interests and shall perform all your
duties for the Employer with the highest duty of care.  Further, you shall not,
directly or indirectly, render services of any kind to any other person or
organization, whether on your own behalf or on behalf of others, without the
consent of the Chief Operating Officer of Activision Blizzard or otherwise
engage in activities that would interfere with your faithful and diligent
performance of your duties hereunder; provided, however, that you may serve on
civic or charitable boards or engage in charitable activities without
remuneration if doing so is not inconsistent with, or adverse to, your
employment hereunder.

 

4

--------------------------------------------------------------------------------


 

5.             Expenses

 

To the extent you incur necessary and reasonable travel or other business
expenses in the course of your employment, you shall be reimbursed for such
expenses, upon presentation of written documentation in accordance with the
Employer’s policies in effect from time to time as applicable to executives of
your level.

 

6.             Other Benefits

 

(a)           You shall be eligible to participate in all health, welfare,
retirement, pension, life insurance, disability, perquisite and similar plans,
programs and arrangements generally available to executives of the Employer at
your level from time to time during the Term, subject to the then-prevailing
terms, conditions and eligibility requirements of each such plan, program, or
arrangement.

 

(b)           You expressly agree and acknowledge that, after the Expiration
Date (or such earlier date on which your employment is terminated), you shall
not be entitled to any additional benefits, except as specifically provided in
this Agreement and the benefit plans in which you participate during the Term,
and subject in each case to the then-prevailing terms and conditions of each
such plan.

 

7.             Vacation and Paid Holidays

 

(a)           You will generally be entitled to paid vacation days in accordance
with the generally available vacation policies of the Employer in effect for
executives of your level from time to time; provided, however, that you will be
entitled to accrue no less than twenty (20) paid vacation days per year unless
your vacation balance exceeds the Employer’s then-current maximum.

 

(b)           You shall be entitled to all paid holidays allowed by the Employer
to its full-time employees in the United States.

 

8.             Protection of the Employer’s Interests

 

(a)           Duty of Loyalty.  During the Term, you will owe a “Duty of
Loyalty” to the Employer, which includes, but is not limited to, you not
competing in any manner, whether directly or indirectly, as a principal,
employee, agent, owner, or otherwise, with any entity in the Activision Blizzard
Group; provided, however, that nothing in this Section 8(a) will limit your
right to own up to five percent (5%) of any of the debt or equity securities of
any business organization that is then required to file reports with the
Securities and Exchange Commission pursuant to Section 13 or 15(d) of the
Securities Exchange Act of 1934, as amended.

 

(b)           Property of the Activision Blizzard Group.  All rights worldwide
with respect to any and all intellectual or other property of any nature
produced, created or suggested by you, whether on your own time or not, alone or
with others, during the term of your employment or resulting from your services
which (i) relate in any manner at the time of conception or reduction to
practice to the actual or demonstrably anticipated business of the Activision
Blizzard Group, (ii) result from or are suggested by any task assigned to you or
any work performed by you on behalf of the Activision Blizzard Group, (iii) were
created using the time or resources of the Activision Blizzard Group, or
(iv) are based on any property owned or idea

 

5

--------------------------------------------------------------------------------


 

conceived by the Activision Blizzard Group, shall be deemed to be a work made
for hire and shall be the sole and exclusive property of the Activision Blizzard
Group.  You agree to execute, acknowledge and deliver to the Employer, at the
Employer’s request, such further documents, including copyright and patent
assignments, as the Employer finds appropriate to evidence the Activision
Blizzard Group’s rights in such property.  Your agreement to assign to the
Activision Blizzard Group any of your rights as set forth in this
Section 8(b) shall not apply to any invention that qualifies fully under the
provisions of California Labor Code Section 2870, where no equipment, supplies,
facility or trade secret information of the Activision Blizzard Group was used,
where the invention was developed entirely upon your own time, where the
invention does not relate to the Activision Blizzard Group’s business, and where
the invention does not result from any work performed by you for the Activision
Blizzard Group.

 

(c)           Covenant Not to Shop.  Other than during the final six (6) months
of the Term, you shall not negotiate for employment with any entity or person
outside of the Activision Blizzard Group.  During the search process and
thereafter you shall remain strictly subject to your continuing obligations
under this Agreement, including, without limitation, your Duty of Loyalty,
compliance with the Activision Blizzard Group’s policies and your
confidentiality obligations.

 

(d)           Confidentiality.  You acknowledge, and the Employer agrees, that
during your employment you will have access to and become informed of
confidential and proprietary information concerning the Activision Blizzard
Group.  During your employment and at all times following the termination of
your employment, confidential or proprietary information of any entity in the
Activision Blizzard Group shall not be used by you or disclosed or made
available by you to any person except as required in the course of your
employment with the Activision Blizzard Group.  Upon the termination of your
employment (or at any time on the Employer’s request), you shall return to the
Activision Blizzard Group all such information that exists, whether in
electronic, written, or other form (and all copies or extracts thereof) under
your control and shall not retain such information in any form, including
without limitation on any devices, disks or other media.  Without limiting the
generality of the foregoing, you acknowledge signing and delivering to the
Employer the Employee Proprietary Information Agreement attached as Exhibit A
hereto (the “Proprietary Information Agreement”) as of the Effective Date and
you agree that all terms and conditions contained in such agreement, and all of
your obligations and commitments provided for in such agreement, shall be
deemed, and hereby are, incorporated into this Agreement as if set forth in full
herein.

 

(e)           Return of Property and Resignation from Office.  You acknowledge
that, upon termination of your employment for any reason whatsoever (or at any
time on the Employer’s request), you will promptly deliver to the Activision
Blizzard Group or surrender to the Activision Blizzard Group’s representative
all property of any entity in the Activision Blizzard Group, including, without
limitation, all documents and other materials (and all copies thereof) relating
to the Activision Blizzard Group’s business, all identification and access
cards, all contact lists and third party business cards however and wherever
preserved, and any equipment provided by any entity in the Activision Blizzard
Group, including, without limitation, computers, telephones, personal digital
assistants, memory cards and similar devices that you possess or have in your
custody or under your control. You will cooperate with the Activision Blizzard
Group by participating in interviews to share any knowledge you may have
regarding the Activision Blizzard Group’s intellectual or other property with
personnel designated by the Activision Blizzard Group.  You also agree to resign
from any office held by

 

6

--------------------------------------------------------------------------------


 

you within the Activision Blizzard Group immediately upon termination of your
employment for any reason whatsoever (or at any time on the Employer’s request)
and you irrevocably appoint any person designated as the Activision Blizzard
Group’s representative at that time as your delegate to effect such resignation.

 

(f)            Covenant Not to Solicit.

 

(i)            During your employment, you shall not, at any time or for any
reason, either alone or jointly, with or on behalf of others, whether as
principal, partner, agent, representative, equity holder, director, employee,
consultant or otherwise, directly or indirectly: (a) offer employment to, or
solicit the employment or engagement of, or otherwise entice away from the
employment or engagement of the Activision Blizzard Group, either for your own
account or for any other person, firm or company, any person employed or
otherwise engaged by any entity in the Activision Blizzard Group, whether or not
such person would commit any breach of a contract by reason of his or her
leaving the service of the Activision Blizzard Group; or (b) solicit, induce or
entice any client, customer, contractor, licensor, agent, supplier, partner or
other business relationship of any entity in the Activision Blizzard Group to
terminate, discontinue, renegotiate or otherwise cease or modify its
relationship with the Activision Blizzard Group.

 

(ii)           For a period of two (2) years following the termination of your
employment for any reason whatsoever, you shall not, at any time or for any
reason, either alone or jointly, with or on behalf of others, whether as
principal, partner, agent, representative, equity holder, director, employee,
consultant or otherwise, directly or indirectly solicit the employment or
engagement of, either for your own account or for any other person, firm or
company, any person employed or otherwise engaged by any entity in the
Activision Blizzard Group (or any person who was employed or otherwise engaged
by the Activision Blizzard Group during your final ninety (90) days of
employment), whether or not such person would commit any breach of a contract by
reason of his or her leaving the service of the Activision Blizzard Group.

 

(iii)          During your employment and at all times following the termination
of your employment for any reason whatsoever, you shall not, at any time or for
any reason, use the confidential, trade secret information of the Activision
Blizzard Group or any other unlawful means to directly or indirectly solicit,
induce or entice any client, customer, contractor, licensor, agent, supplier,
partner or other business relationship of any entity in the Activision Blizzard
Group to terminate, discontinue, renegotiate or otherwise cease or modify its
relationship with the Activision Blizzard Group.

 

(iv)          You expressly acknowledge and agree that the restrictions
contained in this Section 8(f) are reasonably tailored to protect the Activision
Blizzard Group’s confidential information and trade secrets and to ensure that
you

 

7

--------------------------------------------------------------------------------


 

do not violate your Duty of Loyalty or any other fiduciary duty to the Employer,
and are reasonable in all circumstances in scope, duration and all other
respects. The provisions of this Section 8(f) shall survive the expiration or
earlier termination of this Agreement.

 

9.             Termination of Employment

 

(a)           By the Employer for Cause.

 

(i)            At any time during the Term, the Employer may terminate your
employment for “Cause,” which shall mean your (i) willful, reckless or gross
misconduct, (ii) material breach by you of this Agreement or your Proprietary
Information Agreement, which shall continue uncured for a period of 45 days
after written notice to you of such material breach consistent with the cure
provisions described later in this Paragraph, (iii) conviction of or plea of no
contest to a felony or crime involving dishonesty or moral turpitude,
(iv) breach of duty of loyalty, or (v) violation of Employer’s corporate
governance policies..

 

(ii)           In the case of any termination for Cause pursuant to clause
(iii) of the definition thereof, the Employer shall give you at least thirty
(30) days written notice of its intent to terminate your employment.  The notice
shall specify (x) the effective date of your termination and (y) the particular
acts or circumstances that constitute Cause for such termination.  You shall be
given the opportunity within forty-five (45) days after receiving the notice to
explain why Cause does not exist or to cure any basis for Cause.  Within fifteen
(15) days after any such explanation or cure, the Employer will make its final
determination regarding whether Cause exists and deliver such determination to
you in writing.  If the final decision is that Cause exists and no cure has
occurred, your employment with the Employer shall be terminated for Cause as of
the date of termination specified in the original notice.  If the final decision
is that Cause does not exist or a cure has occurred, your employment with the
Employer shall not be terminated for Cause at that time.

 

(iii)          If your employment terminates for any reason other than a
termination by the Employer for Cause, at a time when the Employer had Cause to
terminate you (or would have had Cause if it then knew all relevant facts) your
termination shall be treated as a termination by the Employer for Cause.

 

(b)           By the Employer Without Cause.  The Employer may terminate your
employment without Cause at any time during the Term and such termination shall
not be deemed a breach by the Employer of any term of this Agreement or any
other duty or obligation, expressed or implied, which the Employer may owe to
you pursuant to any principle or provision of law.

 

(c)           By You In Certain Circumstances.  At any time during the Term, you
may terminate your employment if, without your written agreement or other
voluntary action on your part (I) the Employer reassigns your principal place of
business to a location that is more than

 

8

--------------------------------------------------------------------------------


 

fifty (50) miles from your principal place of business as of the Effective Date
and that materially and adversely affects your commute or (II) you are assigned
to serve in a position other than Chief Executive Officer of Activision
Publishing, Inc. or in such other C-level executive position with Activision
Blizzard as the chief executive officer of Activision Blizzard shall determine;
provided, however, that you must (i) provide the Employer with written notice of
your intent to terminate your employment under this Section 9(c) and a
description of the event you believe gives you the right to do so within thirty
(30) days after the initial existence of the event and (ii) the Employer shall
have ninety (90) days after you provide the notice described above to cure any
such default (the “Cure Period”).  You will have five (5) days following the end
of the Cure Period to terminate your employment, after which your ability to
terminate your employment under this Section 9(c) will no longer exist.

 

(d)           Death.  In the event of your death during the Term, your
employment shall terminate immediately as of the date of your death.

 

(e)           Disability.  In the event that you are or become “disabled,” the
Employer shall, to the extent permitted by applicable law, have the right to
terminate your employment.  For purposes of this Agreement, “disabled” shall
mean that either (i) you have a physical or mental impairment that renders you
unable to perform the duties required of you under this Agreement, even with the
Employer providing you a reasonable accommodation, as determined by a physician
selected by the Employer in its sole discretion or (ii) you are receiving
benefits under any long-term disability plan of the Employer then in effect. 
You shall cooperate and make yourself available for any medical examination
requested by the Employer with respect to any determination of whether you are
disabled within ten (10) days of such a request.  Without limiting the
generality of the foregoing, to the extent provided by the Employer’s policies
and practices then in effect, you shall not receive any Base Salary during any
period in which you are disabled; provided, however, that nothing in this
Section 9(e) shall impact any right you may have to any payments under the
Employer’s short-term and long-term disability plans, if any.

 

10.          Termination of Obligations and Severance Payments

 

(a)           General.  Upon the termination of your employment pursuant to
Section 9, your rights and the Employer’s obligations to you under this
Agreement shall immediately terminate except as provided in this Section 10 and
Section 11(s), and you (or your heirs or estate, as applicable) shall be
entitled to receive any amounts or benefits set forth below (subject in all
cases to Sections 10(g), 11(q) and 11(r)).  The payments and benefits provided
pursuant to this Section 10 are (x) in lieu of any severance or income
continuation protection under any plan of the Activision Blizzard Group that may
now or hereafter exist and (y) deemed to satisfy and be in full and final
settlement of all obligations of the Activision Blizzard Group to you under this
Agreement.  You shall have no further right to receive any other compensation
benefits following your termination of employment for any reason except as set
forth in this Section 10.

 

For the purposes of this Agreement, the following terms shall have the following
meanings:

 

“Basic Severance” shall mean payment of (1) any Base Salary earned but unpaid as
of the Termination Date; (2) any business expenses incurred but not reimbursed
under Section 5 as

 

9

--------------------------------------------------------------------------------


 

of the Termination Date; and (3) payment in lieu of any vacation accrued under
Section 7 but unused as of the Termination Date.

 

“Bonus Severance” shall mean payment of:

 

(i)            an amount equal to the Annual Bonus that the Employer determines,
in its sole discretion, you would have received in accordance with
Section 2(c)(i) for any year that ended prior to the Termination Date had you
remained employed through the date such bonus would have been otherwise been
paid; and

 

(ii)           an amount equal to the Annual Bonus that the Employer determines,
in its sole discretion, you would have received in accordance with
Section 2(c)(i) for the year in which your Termination Date occurs had you had
remained employed through the date such bonus would have been paid, multiplied
by a fraction, the numerator of which is the number corresponding to the
calendar month in which the Termination Date occurs and the denominator of which
is 12, where, for purposes of calculating the amount of such bonus, any goals
will be measured by actual performance.

 

“Termination Date” shall mean the effective date of your termination of
employment pursuant to Sections 9(a)-(e).

 

(b)           Death.  In the event your employment is terminated under
Section 9(d):

 

(i)            Basic Severance.  Your heirs or estate, as the case may be, shall
receive payment of the Basic Severance in a lump sum within thirty (30) days
following the Termination Date unless a different payment date is prescribed by
an applicable compensation, incentive or benefit plan, in which case payment
shall be made in accordance with such plan;

 

(ii)           Lump Sum Payment of Two Times Base Salary.  Your heirs or estate,
as the case may be, shall receive payment of an amount equal to two (2) times
the Base Salary (at the rate in effect as of the Termination Date) in a lump sum
within thirty (30) days following the Termination Date; provided, however, that
this amount shall be reduced by any payments to which you become entitled upon
death under any Employer-sponsored plan;

 

(iii)          Bonus Severance.  Your heirs or estate, as the case may be, shall
receive payment of the Bonus Severance in a lump sum no later than the 15th day
of the third month of the year following the year to which the underlying amount
relates; and

 

(iv)          Impact on Equity Awards.  All outstanding Equity Awards shall
cease to vest.  All vested RSUs shall be paid in accordance with their terms. 
The Option shall be treated as set forth in Section 2 above.  Any Equity Awards
that are not vested as of your Termination Date will be cancelled immediately.

 

10

--------------------------------------------------------------------------------


 

(c)           Termination by the Employer if You Become Disabled.  In the event
the Employer terminates your employment under Section 9(e):

 

(i)            Basic Severance.  You or your legal representative, as the case
may be, shall receive payment of the Basic Severance in a lump sum within thirty
(30) days following the Termination Date unless a different payment date is
prescribed by an applicable compensation, incentive or benefit plan, in which
case payment shall be made in accordance with such plan;

 

(ii)           Salary Continuation.  You or your legal representative, as the
case may be, shall receive the payment of an amount equal to the Base Salary (at
the rate in effect on the Termination Date) that you would have received had you
remained employed through the Expiration Date, which amount shall be paid in
equal installments commencing on the first payroll date following the 60th day
following the Termination Date in accordance with the Employer’s payroll
practices as in effect from time to time, provided that the first such payment
shall include any installments relating to the 60 day period following the
Termination Date; provided, however, that, to the extent doing so will not
result in the imposition of additional taxes under Section 409A (“Section 409A”)
of the Internal Revenue Code of 1986, as amended and the rules and regulations
promulgated thereunder (the “Code”), this amount shall be reduced by any
payments which you have received or to which you become entitled under any
Employer-sponsored long-term disability plan;

 

(iii)          Bonus Severance.  You or your legal representative, as the case
may be, shall receive payment of the Bonus Severance in a lump sum no later than
the 15th day of the third month of the year following the year to which the
underlying amount relates;

 

(iv)          Impact on Equity Awards.  All outstanding Equity Awards shall
cease to vest.  All vested RSUs shall be paid in accordance with their terms. 
The Option shall be treated as set forth in Section 2 above.  Any Equity Awards
that are not vested as of your Termination Date will be cancelled immediately;
and

 

(v)           Severance Conditioned Upon Release.  Payments and benefits
described in Sections 10(c)(ii) and 10(c)(iii) are conditioned upon your or your
legal representative’s execution of a waiver and release in a form prepared by
the Employer and promptly provided to you and that release becoming effective
and irrevocable in its entirety within 60 days of the Termination Date.  Unless
otherwise provided by the Employer, if the release referenced above does not
become effective and irrevocable on or prior to the 60th day following the
Termination Date, you shall not be entitled to any payments under this
Section 10(c) other than the Basic Severance.

 

(d)           Termination by the Employer Without Cause, by You Under
Section 9(c).  In the event the Employer terminates your employment under
Section 9(b) or you terminate your employment under Section 9(c):

 

11

--------------------------------------------------------------------------------


 

(i)            Basic Severance.  You shall receive payment of the Basic
Severance in a lump sum within thirty (30) days following the Termination Date
unless a different payment date is prescribed by an applicable compensation,
incentive or benefit plan, in which case payment shall be made in accordance
with such plan;

 

(ii)           Minimum Severance.  You or your legal representative, as the case
may be, shall receive an amount equal to the greater of (x) the excess of:
(I) the Formula Amount over (II) your Modified Earned Compensation as of your
Termination Date and (y) the Base Salary that would have been required to be
paid for the remainder of the Term.  Such amount shall be paid in the year after
the year in which occurs your Termination Date, but prior to March 15 of such
year;

 

(iii)          Bonus Severance.  You or your legal representative, as the case
may be, shall receive payment of the Bonus Severance in a lump sum no later than
the 15th day of the third month of the year following the year to which the
underlying amount relates;

 

(iv)          Impact on Equity Awards.  All outstanding Equity Awards shall
cease to vest.  All vested RSUs shall be paid in accordance with their terms. 
The Option shall be treated as set forth in Section 2 above.  Any Equity Awards
that are not vested as of your Termination Date will be cancelled immediately;
and

 

(v)           Severance Conditioned Upon Release.  Payments and benefits
described in Sections 10(d)(ii)  and 10(d)(iii) are conditioned upon your or
your legal representative’s execution of a waiver and release in a form prepared
by the Employer and promptly provided to you and that release becoming effective
and irrevocable in its entirety within 60 days of the Termination Date.  Unless
otherwise provided by the Employer, if the release referenced above does not
become effective and irrevocable on or prior to the 60th day following the
Termination Date, you shall not be entitled to any payments under this
Section 10(d) other than the Basic Severance.

 

(e)           Termination by the Employer For Cause.  In the event your
employment is terminated by the Employer under Section 9(a), then:

 

(i)            Basic Severance.  You shall receive payment of the Basic
Severance in a lump sum within thirty (30) days following the Termination Date
unless a different payment date is prescribed by an applicable compensation,
incentive or benefit plan, in which case payment shall be made in accordance
with such plan; and

 

(ii)           Impact on Equity Awards.  All outstanding Equity Awards shall
cease to vest and, whether or not vested, shall no longer be exercisable and
shall be cancelled immediately.

 

(f)            Termination on the Expiration Date.   In the event your
employment terminates on the Expiration Date, then:

 

12

--------------------------------------------------------------------------------


 

(i)            Basic Severance.  You shall receive payment of the Basic
Severance in a lump sum within thirty (30) days following the Termination Date
unless a different payment date is prescribed by an applicable compensation,
incentive or benefit plan, in which case payment shall be made in accordance
with such plan;

 

(ii)           Performance Payment.  If you have achieved your AOP Targets for
at least four of the five fiscal years commencing after the Effective Date and
terminating on or prior to the Expiration Date, you shall also receive an amount
equal to: (I) two times the Formula Amount, minus (II) your Earned Compensation
as of the Expiration Date.  Such amount shall be paid in 2016 and prior to
March 15, 2016.  For purposes of clarity, if your employment terminates for any
reason (including your voluntary resignation in violation of your obligations
under this Agreement) prior to the Expiration Date, or continues after the
Expiration Date, you will not receive any payment pursuant to this provision;

 

(iii)          Impact on Equity Awards.  All outstanding Equity Awards, unless
provided for otherwise in Paragraph 2(d) above, shall cease to vest. All vested
RSUs shall be paid in accordance with their terms.  The Option shall be treated
as set forth in Section 2 above.  Any Equity Awards that are not vested as of
the Expiration Date will be cancelled immediately; and

 

(iv)          Severance Conditioned Upon Release.  Payments and benefits
described in Section 10(f)(ii) are conditioned upon your or your legal
representative’s execution of a waiver and release in a form prepared by the
Employer and promptly provided to you and that release becoming effective and
irrevocable in its entirety within 60 days of the Termination Date.  Unless
otherwise provided by the Employer, if the release referenced above does not
become effective and irrevocable on or prior to the 60th day following the
Termination Date, you shall not be entitled to any payments under this
Section 10(f) other than the Basic Severance.

 

(g)           Breach of Post-termination Obligations or Subsequent Employment.

 

(i)            Breach of Post-termination Obligations. In the event that you
breach any of your obligations under Section 8, the Employer’s obligation, if
any, to make payments and provide benefits under Section 10 (other than payment
of the Basic Severance) shall immediately and permanently cease and you shall
not be entitled to any such payments or benefits.

 

(ii)           Subsequent Employment. Notwithstanding anything to the contrary
contained herein, you shall receive any payments and benefits to which you may
be entitled under Section 10 (other than payment of the Basic Severance) only
for the time period that you do not obtain subsequent employment and/or provide
services of any kind for compensation, whether as principal, owner, partner,
agent, shareholder, director, employee, consultant, advisor or otherwise, to any
person, company,

 

13

--------------------------------------------------------------------------------


 

venture or other person or business entity.  If, at any time, you obtain
subsequent employment or provide services as set forth in the prior sentence,
you must promptly notify the Company and payments and benefits to which you may
be entitled under Section 10 (other than payment of the Basic Severance) shall
cease as of the date you commenced such employment or provision of services.

 

11.          General Provisions

 

(a)           Entire Agreement.  This Agreement, and the Proprietary Information
Agreement and the New Employee Letter and Certification (as defined in
Section 11(d)), supersede all prior or contemporaneous agreements and
statements, whether written or oral, concerning the terms of your employment
with the Activision Blizzard Group, and no amendment or modification of these
agreements shall be binding unless it is set forth in a writing signed by both
the Employer and you.  To the extent that this Agreement conflicts with any of
the Employer’s policies, procedures, rules or regulations, this Agreement shall
supersede the other policies, procedures, rules or regulations.

 

(b)           Use of Employee’s Name and Likeness.  You hereby irrevocably grant
the Activision Blizzard Group the right, but not the obligation, to use your
name or likeness in any product made by the Activision Blizzard Group or for any
publicity or advertising purpose in any medium now known or hereafter existing.

 

(c)           Assignment.  This Agreement and the rights and obligations
hereunder shall not be assignable or transferable by you without the prior
written consent of the Employer.  The Employer may assign this Agreement or all
or any part of its rights and obligations under this Agreement at any time and
following such assignment all references to the Employer shall be deemed to
refer to such assignee and the Employer shall thereafter have no obligation
under this Agreement.

 

(d)           No Conflict with Prior Agreements.  You represent to the Employer
that neither your commencement of employment under this Agreement nor the
performance of your duties under this Agreement conflicts or will conflict with
any contractual or legal commitment on your part to any third party, nor does it
or will it violate or interfere with any rights of any third party.  If you have
acquired any confidential or proprietary information in the course of your prior
employment or otherwise in connection with your provision of services to any
entity outside the Activision Blizzard Group, during the Term you will fully
comply with any duties to such entity then-applicable to you not to disclose or
otherwise use such information.  Without limiting the generality of the
foregoing, you acknowledge signing and delivering to the Employer the New
Employee Letter and Certification attached as Exhibit B hereto (the “New
Employee Letter and Certification”) as of the Effective Date and you agree that
all terms and conditions contained in such agreement, and all of your
obligations and commitments provided for in such agreement, shall be deemed, and
hereby are, incorporated into this Agreement as if set forth in full herein.

 

(e)           Successors.  This Agreement shall be binding on and inure to the
benefit of the Employer and its successors and assigns, including successors by
merger and operation of law.  This Agreement shall also be binding on and inure
to the benefit of you and your heirs, executors, administrators and legal
representatives.

 

14

--------------------------------------------------------------------------------


 

(f)            Waiver.  No waiver by you or the Employer at any time of any
breach by the other party of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  No waiver of any provision of this Agreement shall be implied
from any course of dealing between or among the parties hereto or from any
failure by any party hereto to assert its rights hereunder on any occasion or
series of occasions.

 

(g)           Expiration.  This Agreement does not constitute a commitment of
the Employer with regard to your employment, express or implied, other than to
the extent expressly provided for herein.  Upon the Expiration Date, or, if
earlier, the termination of this Agreement pursuant to Section 9, neither the
Employer nor you shall have any obligation to the other with respect to your
continued employment.

 

(h)           Taxation.  The Employer may withhold from any payments made under
the Agreement all federal, state, city or other applicable taxes or amounts as
shall be required or permitted pursuant to any law, governmental regulation or
ruling or agreement with you.

 

(i)            Immigration.  In accordance with the Immigration Reform and
Control Act of 1986, employment under this Agreement is conditioned upon
satisfactory proof of your identity and legal ability to work in the United
States.

 

(j)            Choice of Law.  Except to the extent governed by federal law,
this Agreement shall be governed by and construed in accordance with the laws of
the State of California or whatever other state in which you were last employed
by the Employer, without regard to conflict of law principles.

 

(k)           Arbitration.

 

(i)            Except as otherwise provided in this Agreement, any dispute or
controversy between the Employer and you will be settled by final and binding
arbitration by a single arbitrator to be held in the city in which you were last
employed by the Employer, unless the Employer and you agree otherwise, in
accordance with the JAMS rules for resolution of employment disputes then in
effect, except as provided in this Section 11(k).  The arbitrator the parties
select will have the authority to grant any party all remedies otherwise
available by law, but will not have the power to grant any remedy that would not
be available in a state or federal court in the jurisdiction in which the
arbitration is being held.  Either party may seek court intervention in a
dispute for interim equitable relief in a court of competent subject matter
jurisdiction located within the city in which you were last employed by the
Employer, but the resort to interim equitable relief will be pending and in aid
of arbitration only, and in such cases the trial on the merits of the action
will occur in front of, and will be decided by, the arbitrator, who will have
the same ability to order legal or equitable remedies as could a court of
general jurisdiction.  The arbitrator will have the authority to hear and
rule on dispositive motions (such as motions for summary adjudication or summary
judgment) and has the exclusive authority to resolve any dispute relating to the
interpretation,

 

15

--------------------------------------------------------------------------------


 

applicability, enforceability or formation of this agreement to arbitrate
claims, including but not limited to any claim that all or any part of this
agreement is void or voidable.  This agreement to arbitrate applies to all
claims that the Employer may have against you or that you may have against the
Employer or the Employer’s current and former officers, directors, employees,
representatives and agents, and/or all entities affiliated with the Employer, as
well as the current and former officers, directors, employees, representatives
and agents of those affiliates. This arbitration obligation shall not prohibit
the Employer or you from filing a claim with an administrative agency, nor does
it apply to claims for workers’ compensation or unemployment benefits, claims
for benefits under an employee welfare or pension plan that specifies a
different dispute resolution procedure, or claims which, by law, cannot be
compelled to binding arbitration via private agreement.

 

(ii)           Notwithstanding anything to the contrary in the rules of JAMS,
the arbitration shall provide (a) for written discovery and depositions as
provided under the Federal Rules of Civil Procedure and (b) for a written
decision by the arbitrator that includes the essential findings and conclusions
upon which the decision is based which must be issued no later than thirty (30)
days after a dispositive motion is heard or an arbitration hearing has
completed.  The Employer will pay the fees and administrative costs charged by
the arbitrator and JAMS; provided, however, that if you initiate the
arbitration, you must initiate it by paying to JAMS an amount equal to the
filing fee for the state court of general jurisdiction in the state in which you
were last employed by the Employer.

 

(iii)          Either party will have the same amount of time to file any claim
against any other party as it would have if the claim had been filed in state or
federal court in the city in which you were last employed by the Employer.  In
conducting the arbitration, the arbitrator shall follow the Federal Rules of
Evidence (including but not limited to all applicable privileges).

 

(iv)          The arbitrator must be experienced in employment law.  He or she
will be selected by the mutual agreement of the parties.  If the parties cannot
agree on an arbitrator, the parties will alternately strike names from a list
provided by JAMS until only one name remains.  If a JAMS arbitrator is not
available to conduct an arbitration in the city in which you last worked for the
Employer, then another similar arbitration service provider will be selected by
the mutual agreement of the parties (and all references to JAMS in this
Section 11(k) will be deemed to be references to that arbitration service
provider).

 

(v)           The decision of the arbitrator will be final, conclusive and
binding on the parties to the arbitration.  The prevailing party in the
arbitration, as determined by the arbitrator, shall be entitled to recover
his/her or its reasonable attorneys’ fees, experts’ fees and costs, including
the costs or fees charged by the arbitrator and JAMS, in addition to such other
relief as may be granted, under the standards provided by law for awarding such

 

16

--------------------------------------------------------------------------------


 

fees and costs applicable to the claims asserted.  Judgment may be entered on
the arbitrator’s decision in any court having jurisdiction.

 

(vi)          You understand that your and the Employer’s agreement to arbitrate
all disputes means that both you and the Employer are waiving your right to file
a court action, except for requests for injunctive relief pending arbitration. 
You also understand that both you and the Employer are giving up any right to a
jury trial.

 

(l)            Severability.  It is expressly agreed by the parties that each of
the provisions included in Section 8(f) is separate, distinct, and severable
from the other and remaining provisions of Section 8(f), and that the invalidity
or unenforceability of any Section 8(f) provision shall not affect the validity
or enforceability of any other provision or provisions of this Agreement.  If
any provision of this Agreement is held to be illegal, invalid or unenforceable
under, or would require the commission of any act contrary to, existing or
future laws effective during the Term, such provisions shall be fully severable,
the Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Agreement, and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement.  Furthermore, in lieu of such illegal,
invalid or unenforceable provision, there shall be added automatically as part
of this Agreement a legal and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible.

 

(m)          Services Unique.  You recognize that the services being performed
by you under this Agreement are of a special, unique, unusual, extraordinary and
intellectual character giving them a peculiar value, the loss of which cannot be
reasonably or adequately compensated for in damages in the event of a breach of
this Agreement by you.

 

(n)           Injunctive Relief.  In the event of a breach of or threatened
breach of the provisions of this Agreement regarding the exclusivity of your
services and the provisions of Section 8, you agree that any remedy at law would
be inadequate.  Accordingly, you agree that the Employer is entitled to obtain
injunctive relief for such breaches or threatened breaches in any court of
competent jurisdiction.  The injunctive relief provided for in
Section 11(k)(i) and this Section 11(n) is in addition to, and is not in
limitation of, any and all other remedies at law or in equity otherwise
available to the applicable party.  The parties agree to waive the requirement
of posting a bond in connection with a court or arbitrator’s issuance of an
injunction.

 

(o)           Remedies Cumulative.  The remedies in this Agreement are not
exclusive, and the parties shall have the right to pursue any other legal or
equitable remedies to enforce the terms of this Agreement.

 

(p)           Headings.  The headings set forth herein are included solely for
the purpose of identification and shall not be used for the purpose of
construing the meaning of the provisions of this Agreement.

 

(q)           Section 409A.  To the extent applicable, it is intended that the
Agreement comply with the provisions of Section 409A.  The Agreement will be
administered and

 

17

--------------------------------------------------------------------------------


 

interpreted in a manner consistent with this intent, and any provision that
would cause the Agreement to fail to satisfy Section 409A will have no force and
effect until amended to comply therewith (which amendment may be retroactive to
the extent permitted by Section 409A).  Notwithstanding anything contained
herein to the contrary, to the extent any payment under this Agreement is
subject to Section 409A, you shall not be considered to have terminated
employment with the Employer for purposes of the Agreement and no payments shall
be due to you under the Agreement which are payable upon your termination of
employment unless you would be considered to have incurred a “separation from
service” from the Employer within the meaning of Section 409A.  To the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A, amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to the Agreement during the six-month period
immediately following your termination of employment shall instead be paid on
the first business day after the date that is six months following your
termination of employment (or upon your death, if earlier).  In addition, for
purposes of the Agreement, each amount to be paid or benefit to be provided to
you pursuant to the Employment Agreement shall be construed as a separate
identified payment for purposes of Section 409A.  With respect to expenses
eligible for reimbursement under the terms of the Agreement, (i) the amount of
such expenses eligible for reimbursement in any taxable year shall not affect
the expenses eligible for reimbursement in another taxable year and (ii) any
reimbursements of such expenses shall be made no later than the end of the
calendar year following the calendar year in which the related expenses were
incurred, except, in each case, to the extent that the right to reimbursement
does not provide for a “deferral of compensation” within the meaning of
Section 409A; provided, however that with respect to any reimbursements for any
taxes to which you become entitled under the terms of the Agreement, the payment
of such reimbursements shall be made by the Employer no later than the end of
the calendar year following the calendar year in which you remit the related
taxes.

 

(r)            Section 280G and Section 162(m).  Notwithstanding anything herein
to the contrary, in the event that you receive any payments or distributions,
whether payable, distributed or distributable pursuant to the terms of this
Agreement or otherwise, that constitute “parachute payments” within the meaning
of Section 280G of the Code, and the net after-tax amount of the parachute
payment is less than the net after-tax amount if the aggregate payment to be
made to you were three times your “base amount” (as defined in
Section 280G(b)(3) of the Code), less $1.00, then the aggregate of the amounts
constituting the parachute payment shall be reduced to an amount that will equal
three times your base amount, less $1.00.  To the extent the aggregate of the
amounts constituting the parachute payments are required to be so reduced, the
amounts provided under Section 10 of this Agreement shall be reduced (if
necessary, to zero) with amounts that are payable first reduced first; provided,
however, that, in all events the payments provided under Section 10 of this
Agreement which are not subject to Section 409A shall be reduced first. 
Similarly, you agree that no payments or distributions, whether payable,
distributed or distributable pursuant to the terms of this Agreement or
otherwise, shall be made to you if the Employer reasonably anticipates that
Section 162(m) of the Code would prevent the Employer from receiving a deduction
for such payment.  If, however, any payment is not made pursuant to the previous
sentence, the Employer shall make such payment as soon as practicable in the
first calendar year that it reasonably determines that it can do so and still
receive a deduction for such payment.  The determinations to be made with
respect to this Section 11(r) shall be made by a certified public accounting
firm designated by the Employer.

 

18

--------------------------------------------------------------------------------


 

(s)           Survivability.  The provisions of Sections 8, 10(g), 11(b), 11(c),
11(e), 11(f), 11(h), 11(i), 11(k), 11(l), 11(m), 11(n), 11(o), 11(q), 11(r),
this 11(s) and Section 12 (as well as the Proprietary Information Agreement and
the New Employee Letter and Certification) shall survive the termination or
expiration of this Agreement.

 

(t)            Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original and both of which together shall
constitute one and the same instrument.

 

(u)           Legal Counsel.  You acknowledge that you have been given the
opportunity to consult with legal counsel or any other advisor of your own
choosing regarding this Agreement.  You understand and agree that any attorney
retained by the Employer, the Activision Blizzard Group or any member of
management who has discussed any term or condition of this Agreement with you or
your advisor is only acting on behalf of the Employer and not on your behalf.

 

(v)           Right to Negotiate.  You hereby acknowledge that you have been
given the opportunity to participate in the negotiation of the terms of this
Agreement.  You acknowledge and confirm that you have read this Agreement and
fully understand its terms and contents.  You further acknowledge that you were
represented by an attorney during this process and all of the provisions herein
have been fully explained to you.

 

(w)          No Broker.  You have given no indication, representation or
commitment of any nature to any broker, finder, agent or other third party to
the effect that any fees or commissions of any nature are, or under any
circumstances might be, payable by the Activision Blizzard Group in connection
with your employment under this Agreement.

 

(x)            All Terms Material.  Your failure to comply with any of the terms
of this Agreement shall constitute a material breach of this Agreement.

 

12.          Indemnification

 

The Employer agrees that it shall indemnify and hold you harmless to the fullest
extent permitted by Delaware law from and against any and all third-party
liabilities, costs and claims, and all expenses actually and reasonably incurred
by you in connection therewith by reason of the fact that you are or were
employed by the Activision Blizzard Group, including, without limitation, all
costs and expenses actually and reasonably incurred by you in defense of
litigation arising out of your employment hereunder.

 

13.          Notices

 

All notices which either party is required or may desire to give the other shall
be in writing and given either personally or by depositing the same in the
United States mail addressed to the party to be given notice as follows:

 

To the Employer:

 

Activision Publishing, Inc.

 

 

3100 Ocean Park Boulevard

 

 

Santa Monica, California 90405

 

 

Attention: Chief Legal Officer

 

19

--------------------------------------------------------------------------------


 

To You:

 

Eric Hirshberg

 

 

c/o Gary Stiffelman

 

 

Ziffren Brittenham LLP

 

 

1801 Century Park West

 

 

LA, CA 90067

 

Either party may by written notice designate a different address for giving of
notices.  The date of mailing of any such notices shall be deemed to be the date
on which such notice is given.

 

ACCEPTED AND AGREED TO:

 

 

 

 

 

Employer

 

Employee

 

 

 

 

 

ACTIVISION PUBLISHING, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert A. Kotick

 

/s/ Eric Hirshberg

 

ROBERT A. KOTICK

 

ERIC HIRSHBERG

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

Date:

July 6, 2010

 

Date:

July 6, 2010

 

20

--------------------------------------------------------------------------------


 

Exhibit A

 

Proprietary Information Agreement

 

21

--------------------------------------------------------------------------------


 

Exhibit B

 

New Employee Letter and Certification

 

22

--------------------------------------------------------------------------------